111 F.3d 127
Nancy M. Smith, Joseph L. Smithv.Hartford Insurance Group, Provident Life and AccidentInsurance Group, National Medical Enterprises, Inc.,National Medical Specialty Hospital Group, PsychiatricInstitutes of America Health Care Group, Pennsylvania HealthCorp., d/b/a Rehab Hospital in Mechanicsberg, P.I.A.Voluntary Employees Beneficiary Association Group InsurancePlan, P.I.A. Voluntary Employees Beneficiary AssociationAdministrative Committee, Pennsylvania
NOS. 96-7297, 96-7328
United States Court of Appeals,Third Circuit.
Mar 28, 1997

Appeal From:  M.D.Pa. ,No.9001541 ,
Rambo, J.


1
Affirmed.